





PLEDGE AGREEMENT







PLEDGE AGREEMENT ("Agreement") entered into as of the 5th day of September 2013,
by and among the persons set forth on Schedule 1 (the “Secured Party”), and
Sharp Performance, Inc. (“Pledgor” or the “Company”).




RECITALS




A.

 Pledgor has agreed to pledge certain loans as security for the performance by
the “Company” of its obligations under its Secured Promissory Note due not later
than December 31, 2014, payable to the Secured Party (the “Note”) as same has
been issued to Secured Party on September 5, 2013. Capitalized terms in this
Agreement which are not identified herein will have the meanings given such
terms in the Securities Purchase Agreement between the Company and the Secured
Party, and associated transaction documents.




B.

The Secured Party is willing to accept the Note from the Company only upon
receiving a pledge of certain securities from the Pledgor as set forth in this
Agreement.




NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:




1.

Grant of Security Interest.  Pledgor hereby pledges to the Secured Party as
collateral and security for the Secured Obligations (as defined in paragraph 2)
the loan set forth on the attached Schedule 1 of this Agreement, (the “Pledged
Shares”).  Unless otherwise set forth on Schedule 1 of this Agreement, Pledgor
is the beneficial and record owner of the loans set forth on such Schedule free
of all liens, restrictive legends or stop transfer instructions.  Such loans,
together with any substitutes therefor, or proceeds thereof, are hereinafter
referred to collectively as the “Collateral.”




2.

Obligations Secured.  During the term hereof, the Collateral shall secure the
following:




(a)

The performance by the Company of its obligations, covenants, and agreements
pursuant to the Note.




The obligations, covenants and agreements described in clause (a) are the
“Secured Obligations.”




3.

Perfection of Security Interests.  




(a)  

Upon execution of this Agreement by the Pledgor he or she shall deliver the
Loans to Secured Party.




(b)

The Secured Party will cause to be searched the public records with respect to
the Collateral and will execute, deliver, file and record (in such manner and
form as each Secured Party may require), or permit its attorney in fact, to
record any financing statements, any carbon, photographic or other reproduction
of a financing statement or this Agreement (which shall be sufficient as a
financing statement hereunder), any specific assignments or other paper that may
be reasonably necessary or desirable, or that such Secured  Party may request,
in order to create, preserve, perfect or validate any Security Interest or to
enable such Secured Party to exercise and enforce its rights hereunder with
respect to any of the Collateral.  The Company hereby appoints Secured Party as
the Company's attorney-in-fact to execute in the name and behalf of the Company
such additional financing statements as such Secured Party may request.




4.

Assignment.  In connection with the transfer of the Note in accordance with its
terms, a Secured Party may assign or transfer the whole or any part of its
security interest granted hereunder, and may transfer as collateral security the
whole or any part of Secured Party's security interest in the Collateral.  Any
transferee of the Collateral shall be vested with all of the rights and powers
of Secured Party hereunder with respect to the Collateral.  




5.

Pledgor’s Warranty.  Title.  Pledgor represents and warrants hereby to the
Secured Party with respect to the Collateral set forth on Schedule 1 to this
Agreement that the Collateral is free and clear of any encumbrances of every
nature whatsoever and the Pledgor is the sole owner of the Collateral.








--------------------------------------------------------------------------------







6.

Preservation of the Value of the Collateral and Reimbursement of Secured Party.
 Pledgor shall pay all taxes, charges, and assessments against the Collateral
and do all acts necessary to preserve and maintain the value thereof.  On
failure of Pledgor so to do, Secured Party may make such payments on account
thereof as (in Secured Party's discretion) it deemed desirable, and Pledgor
shall reimburse Secured Party immediately on demand for any and all such
payments expended by Secured Party in enforcing, collecting, and exercising its
remedies hereunder.




7.

Default and Remedies.  




(a)

For purposes of this Agreement, an “Event of Default” shall mean




i.

default in the performance by the Company of any of the Secured Obligations
without cure following the expiration of any applicable cure period; and




ii.

a breach by the Pledgor of any of its material representations, warranties,
covenants or agreements in this Agreement.




(b)

During the term of this Agreement, and for so long as the Secured Obligations
are not satisfied in full, the Secured Party shall have the following rights
after any Event of Default:




i.

the rights and remedies provided by the Uniform Commercial Code as adopted by
the State of Connecticut (as said law may at any time be amended);




ii.

the right to cause any or all of the Collateral to be transferred to its own
name and have such transfer recorded in any place or places deemed appropriate
by Secured Party; and




iii.

the right to sell, at a public or private sale, the Collateral or any part
thereof for cash, upon credit or for future delivery, and at such price or
prices in accordance with the Uniform Commercial Code (as such law may be
amended from time to time).  Upon any such sale, Secured Party shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral so
sold. In case of any sale of all or any part of the Collateral upon terms
calling for payments in the future, any Collateral so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall incur no liability in the case of the failure of such
purchaser to take up and pay for the Collateral so sold and, in the case of such
failure, such Collateral may again be sold upon like notice.  Secured Party,
however, instead of exercising the power of sale herein conferred upon it, may
proceed by a suit or suits at law or in equity to foreclose the security
interest and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction, the Company having been
given due notice of all such action.  Secured Party shall incur no liability as
a result of a sale of the Collateral or any part thereof.




8.

Waiver.  The Pledgor waives any right that it may have to require Secured Party
to proceed against any other person, or proceed against or exhaust any other
security, or pursue any other remedy Secured Party may have.




9.

Term of Agreement.  This Agreement shall continue in full force and effect until
the Secured Obligations shall have been paid in full and the security interests
are thereby released.




10.

General Provisions:




10.1

Binding Agreement.  This Agreement shall be binding upon and shall inure to the
benefit of the successors and assigns of the respective parties hereto.




10.2

Captions.  The headings used in this Agreement are inserted for reference
purposes only and shall not be deemed to define, limit, extend, describe, or
affect in any way the meaning, scope or interpretation of any of the terms or
provisions of this Agreement or the intent hereof.





--------------------------------------------------------------------------------







10.3

Counterparts.  This Agreement may be signed in any number of counterparts with
the same effect as if the signatures upon any counterpart were upon the same
instrument.  All signed counterparts shall be deemed to be one original.  This
Agreement, once executed by a party, may be delivered to the other parties
hereto by telephone line facsimile transmission of a copy of this Agreement
bearing the signature of the parties so delivering this Agreement. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.




10.4

Further Assurances.  The parties hereto agree that, from time to time upon the
written request of any party hereto, they will execute and deliver such further
documents and do such other acts and things as such party may reasonably request
in order fully to effect the purposes of this Agreement.




10.5

Waiver of Breach.  Any waiver by either party of any breach of any kind or
character whatsoever by the other, whether such be direct or implied, shall not
be construed as a continuing waiver of or consent to any subsequent breach of
this Agreement.




10.6

Cumulative Remedies.  The rights and remedies of the parties hereto shall be
construed cumulatively, and none of such rights and remedies shall be exclusive
of, or in lieu or limitation of any other right, remedy, or priority allowed by
applicable law.




10.7

Amendment.  This Agreement may be modified only in a written document that
refers to this Agreement and is executed by Secured Party and the Pledgor.




10.8

Governing Law.   This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut.  Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
 state courts of the State of Connecticut sitting in the County of Fairfield in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.  Each of the parties hereby knowingly and voluntarily waives the
right to a trial by jury in connection with any dispute, claim, proceeding or
action of any nature whatsoever, in law or equity, arising out of or in any way
relating to this Agreement.




10.9

 Notice.  Any notice or other communication required or permitted to be given
hereunder shall be effective upon receipt.  Such notices may be sent (i) in the
United States mail, postage prepaid and certified, (ii) by express courier with
receipt, (iii) by facsimile transmission, with a copy subsequently delivered as
in (i) or (ii) above.  Any such notice shall be addressed or transmitted as
follows:




If to Pledgor:




Sharp Performance, Inc.

12 Fox Run

Sherman CT 06784

Tel:




If to Secured Party, to the addresses set forth on Schedule 1.








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day,
month and year first above written.










SHARP PERFORMANCE, INC.













By:_________________________________

        










HARRISON VICKERS AND WATERMAN, LLC













BY:_______________________________





--------------------------------------------------------------------------------










SCHEDULE 1







Pledged Loans










Secured Party:




HARRISON VICKERS AND WATERMAN, LLC

129 Glenwood Road

Glen Wood Landing, NY 11447

Tel: _______________

Fax: _______________

Email: _____________________






